In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-18-00245-CV
      ___________________________

   IN THE INTEREST OF M.C., A CHILD




   On Appeal from the 323rd District Court
           Tarrant County, Texas
       Trial Court No. 323-105954-17


  Before Sudderth, C.J.; Gabriel and Kerr, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Appellant Mother appeals the termination of her parental rights to her child,

M.C. See Tex. Fam. Code Ann. § 161.001 (West Supp. 2018). Mother’s court-

appointed appellate counsel filed a motion to withdraw as counsel and a brief in

support of that motion. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967); In

re P.M., 520 S.W.3d 24, 27 (Tex. 2016), cert. denied, 138 S. Ct. 1562 (2018). Counsel’s

brief and motion meet the requirements of Anders v. California by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. See 386 U.S. at 741–42, 87 S. Ct. at 1399. Although given the

opportunity, Mother has not filed a response.

      As the reviewing appellate court, we must independently examine the record to

decide whether counsel is correct in determining that an appeal in this case is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); In re

K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso 2009, no pet.). Having carefully

reviewed the record and the Anders brief, we agree with counsel that the appeal is

frivolous. See K.R.C., 346 S.W.3d at 619. We find nothing in the record that might

arguably support Mother’s appeal. Accordingly, we affirm the trial court’s order.

      We deny Mother’s counsel’s motion to withdraw in light of P.M. because the

brief does not show “good cause” other than counsel’s determination that an appeal

would be frivolous. See 520 S.W.3d at 27 (“[A]n Anders motion to withdraw brought

in the court of appeals, in the absence of additional grounds for withdrawal, may be
                                           2
premature.”); In re A.M., 495 S.W.3d 573, 582–83 & n.2 (Tex. App.—Houston [1st

Dist.] 2016, pets. denied) (noting that since P.M. was handed down, “most courts of

appeals affirming parental termination orders after receiving Anders briefs have denied

the attorney’s motion to withdraw”). The supreme court has held that in cases such

as this, “appointed counsel’s obligations [in the supreme court] can be satisfied by

filing a petition for review that satisfies the standards for an Anders brief.” P.M., 520
S.W.3d at 27–28.



                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice

Delivered: November 29, 2018




                                           3